Citation Nr: 1616070	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-11 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On March 7, 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for bilateral hearing loss and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In April 1971, VA denied entitlement to service connection for a bilateral hearing loss disability; the Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of that decision.

2. Evidence submitted since the April 1971 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.



CONCLUSIONS OF LAW

1. The April 1971 rating decision denying entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Evidence received since the April 1971 rating decision is new and material and the previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the only claim being decided today.  Further discussion of the VCAA is therefore unnecessary. See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1971 rating decision, VA denied entitlement to service connection for hearing loss.  The Veteran was notified of that decision in a letter dated May 1971.  Thereafter, the appellant did not perfect a timely appeal.   Nor did he submit additional evidence within one year after receiving notice of the denial of his claim.  Because the appellant did not file a notice of disagreement or submit new and material evidence within one year after he was notified that his claim had been denied, the decision is final.  See 38 U.S.C.A. § 7105.

In April 1971 rating decision, the claims file consisted of the Veteran's service treatment records and his application for benefits.  According to the rating decision, the claim was denied because hearing test results from the time of his separation from service showed normal hearing.  When his initial claim was denied, there was no evidence indicating that the Veteran's claimed hearing loss satisfied VA's regulatory criteria for hearing loss disability.  See 38 C.F.R. § 3.385 (2015).  

Since the April 1971 decision, VA has received results of auditory threshold tests, in decibels, taken in February 2009 and August 2010.  Both sets of results indicate that the Veteran currently has a hearing loss disability for the purpose of VA benefits.  Accepting the credibility of the newly submitted evidence for the purpose of determining whether new and material evidence has been received to reopen the claim, see Justus, 3 Vet. App. at 513, the hearing test results relate to "an unestablished fact necessary to establish the claim" because the presence of a current disability is an essential element of the claim and no evidence of a hearing loss disability existed at the time of the most recent prior denial of the claim.  See 38 C.F.R. § 3.156(a).  Such a disability is now shown.  


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  The appeal is allowed to this extent.


REMAND

The Veteran attributes his claimed hearing loss disability to his exposure to loud noise in service, specifically the noise of diesel and gas generators.  According to his Form DD-214, his military occupation specialty was power generator equipment operator mechanic.  

To help decide whether his current hearing loss disability is related to service, the AOJ obtained an opinion from a VA audiologist in August 2010.  In his report, the audiologist noted that, after his discharge from the Army, the Veteran worked in a factory.  His work included welding and soldering.  The report indicates that, when the Veteran was so employed, he used hearing protection and he participated in an "occupational noise exposure protocol."   The examiner wrote that, during the Veteran's employment at the factory, his employer conducted regular hearing tests on an annual basis.

In the examiner's opinion, it is less likely than not that the Veteran's current bilateral hearing loss disability is related to military noise exposure.   Noise exposure associated with his civilian employment, the examiner explained, was the most likely cause of his current hearing loss.  According to the report: "It is more likely than not that his hearing loss is due to his civilian occupational noise exposure.  Veteran worked in a factory for approximately 33 years and was required to take annual hearing tests due to working around high noise levels."

The August 2010 VA examiner's report does not suggest that examiner reviewed copies of the test results obtained by the Veteran's former employer.  There are no hearing test results from the Veteran's former employer in his claims file.   Under these circumstances, it is reasonable to conclude that the examiner attributed the Veteran's current hearing loss to noise exposure associated with his post-service employment without knowing the results of the hearing tests administered by his employer.  If the employer's records show the presence of hearing loss at the time the Veteran began working at the factory, they would potentially undermine the August 2010 VA examiner's negative opinion.  On remand, the AOJ should attempt to identify the Veteran's former employer and to obtain copies of any hearing test results in the custody of that employer.  Any records obtained should be provided to a VA examiner for the preparation of an addendum opinion.

Post-service VA treatment records indicate a diagnosis of ischemic heart disease.  The Veteran attributes this condition to his exposure to the tactical herbicide Agent Orange during his deployment to the Republic of Korea.  His personnel records confirm his assignment to the 38th Artillery Brigade in South Korea from September 1968 to October 1969.

Veterans who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971 are legally presumed to have been exposed to an herbicide agent in the absence of affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv) (2015).  

The 5th Battalion of the 38th Artillery Brigade is on the list of units identified by the Department of Defense as having served in areas along the Korean DMZ where herbicides were used between April 1968 and July 1969.  But according to his personnel records, the Veteran was assigned to the headquarters of the 38th Artillery Brigade, not to that unit's 5th Battalion.

In a written statement, the Veteran wrote that, when he arrived in Korea in September 1968, he was assigned to the motor pool.  As part of this assignment, the Veteran states that on numerous occasions he rode in vehicles from Osan Air Base to the DMZ.  At the videoconference hearing, the Veteran testified that he made approximately five trips to the DMZ and, during each trip, he would be at the DMZ "a good portion" of the day. 

The claims file includes no record indicating that the Veteran was assigned to the motor pool of the 38th Artillery Brigade.  But the personnel records in the file include only a two-page list of unit assignments, two pages of more general information and his DD-214 Form.  Under these circumstances, it seems likely that the Veteran's complete personnel records have not yet been made part of the file.  Moreover, the Veteran testified that he was assigned to the motor pool during the interval between his arrival at Osan Air Base and the approval of his security clearance for work on generators.  The temporary nature of his assignment could plausibly explain why service in the motor pool is not noted on the available personnel records.  

In August 2010 an employee of the AOJ issued a memorandum finding that the available information was insufficient to merit a search of unit records from the U.S. Army and Joint Services Records Research Center (JSRRC).  The memorandum indicates that, during his deployment to Korea, the Veteran was stationed at "Osan Air Base in October 1968, Camp Carroll in January 1969 and Camp Howard in July and August 1969, none of which are along the DMZ."  

The memorandum acknowledges that the 5th Battalion of the 38th Artillery "is a qualifying unit for exposure per M21-1MR.IV.ii.2.c.10.o; however there is no evidence that the [Veteran] was attached to the 2nd Infantry, 5th Battalion.  In addition neither Osan Air Base, where the Veteran claims he was exposed, nor the other two locations where we can place him in Korea are near the DMZ.  And the Veteran has not supplied us with a 2-month timeframe of his exposure."

The Board finds that the Veteran has provided sufficient information to justify a request to the JSRRC for verification of his claimed visits to the DMZ.  In Gagne v. McDonald, 27 Vet. App. 397, 404 (2015), the U.S. Court of Appeals for Veterans Claims held that VA could not, consistent with its duty to assist, decline to request a JSRRC search for records merely because the claimant could not provide the date of a claimed in-service event within a particular two-month timeframe.  Moreover, the AOJ's memorandum in this case appears to misunderstand the nature of the Veteran's claimed visit to the DMZ.  Contrary to the memorandum, the Veteran is not claiming that Osan Air Base is "where [he] . . . was exposed" to Agent Orange.  Instead, he is claiming that Osan Air Base is where he was stationed when he was assigned to the motor pool of the 38th Artillery Brigade and that service with the motor pool included trips to the DMZ, where he was exposed to Agent Orange.  Because the 38th Artillery Brigade's 5th Battalion was deployed along the DMZ at the relevant time, it is plausible to suppose that soldiers assigned to the Brigade's headquarters may have travelled to the DMZ during the relevant time.  The Veteran's claim for service connection for ischemic heart disease will be remanded for an appropriate request for unit records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the name and address of his former employer where he performed factory work, including welding and soldering, after his discharge from the Army.  The AOJ should ask the Veteran to provide a signed release of information authorizing VA to obtain copies of the results of any hearing tests administered by the Veteran's former employer.  The AOJ should ask the Veteran to identify any additional medical treatment he has received concerning ischemic heart disease or hearing loss and take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder

2. The AOJ should obtain a complete set of the Veteran's personnel records.  All records obtained should be associated with the claims file.

3. Provide the audiologist who examined the Veteran in August 2010 with access to the appellant's VBMS and Virtual VA electronic claims files.  If the August 2010 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  

After reviewing the record the examiner should provide an opinion on the nature and etiology of the Veteran's claimed bilateral hearing loss.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file, including the results of any hearing tests administered by the Veteran's former employer when the Veteran was performing factory work after his separation from service.   

After reviewing the claims file and any personal examination, if necessary, the VA examiner should provide an opinion on the issue of whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss had its onset during active duty service or is otherwise related to any disease, injury or event in service, including noise exposure from his duties as a mechanic repairing gas and diesel generators.  In explaining his or her opinion, the examiner should discuss the results of any post-service hearing tests obtained by the Veteran's former employer.  If it is impossible to obtain the results of the hearing tests administered by the Veteran's former employer and the examiner attributes the Veteran's hearing loss to post-service noise exposure, the examiner should explain how he or she developed that opinion without knowing the results of the hearing tests administered by the Veteran's former employer.

If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

4. The AOJ should attempt to determine whether the Veteran visited the Korean DMZ when he was assigned to the headquarters of the 38th Artillery Brigade in the Republic of Korea between September 1968 and October 1969.  The AOJ should request verification from all potentially appropriate sources, including the National Personnel Records Center (NPRC), and the U.S. Army and Joint Service Research Center (JSRRC).  In requesting unit records from the JSRRC, the AOJ should consider the Veteran's written statement describing trips from Osan Air Base to the DMZ and should attempt to verify whether soldiers assigned to the headquarters of the 38th Artillery Brigade travelled from Osan Air Base to the DMZ when the Brigade's 5th Battalion was stationed at the DMZ.  

5. If it is verified that soldiers assigned to the headquarters of the 38th Artillery Brigade travelled from Osan Air Base to the DMZ when the Brigade's 5th Battalion was stationed at the DMZ, then the AOJ should arrange for a VA medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ischemic heart disease was due to his exposure to tactical herbicides during approximately five visits to the DMZ in 1968 and 1969.

The examiner must review the claims folder and pertinent medical records, including any new information obtained as a result of the efforts described in these instructions. A rationale for all opinions expressed must be provided.

6. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


